In a proceeding brought by the petitioner, here respondent, in the Domestic Relations Court of the City of New York — Family Court, Kings County — against her husband, respondent in the court below and here appellant, for an order directing support of the petitioner and her three infant children., an order was entered directing the husband to pay into court twenty-two dollars weekly for such support, and awarding alternative relief. Subsequently the husband moved, on affidavit and notice, to set aside the order and for a new trial. An order denying his motion was thereafter entered. From each order the husband appeals. Orders unanimously affirmed. No opinion. Present — Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ.